Citation Nr: 0332829	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of left hallux nail deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from January 1942 to 
December 1945.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision.  

On an October 2002 Form 9, the veteran indicated that he 
wanted to testify at the RO before a Veterans Law Judge.  The 
veteran's representative repeated the request for a local 
Board (also known as Travel Board) hearing in a November 2002 
memorandum.  

In a June 2003 letter, the RO advised the veteran concerning 
his hearing options.  He was informed that he could choose to 
have a video conference hearing instead of a Travel Board 
hearing, and that by accepting a video conference hearing, he 
had to waive his right to an in-person hearing.  He was also 
advised that "a positive response for a video conference 
hearing is required before this type of hearing will be 
scheduled."  The RO enclosed an election form and asked the 
veteran to return it within 30 days.  

There is no record that the veteran actually returned the 
election form, but in a VA Form 646 dated subsequently in 
June 2003, his representative stated that the veteran's 
contentions would "be further advanced at his requested BVA 
Travel Board Hearing."  

Still later in June 2003, the RO notified the veteran that a 
video conference hearing was scheduled to take place on July 
17, 2003.  The veteran apparently failed to appear for this 
hearing.  There is, however, no indication that he actually 
opted for a video conference hearing in lieu of a Travel 
Board hearing.  Indeed, the June 2003 VA Form 646 may be 
construed as effectively declining a video conference hearing 
as per 38 C.F.R. § 20.700(e) (2003).  

Accordingly, the Board REMANDS this case for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The law requires expeditious handling of all claims remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


